Citation Nr: 0334477	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-21 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for chronic nonsuppurative otitis media with left ear hearing 
loss.

2.  Entitlement to a compensable initial disability rating 
for left tympanic membrane perforation.

3.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 (2003).


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from June 1988 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted the veteran's claim for 
service connection for chronic nonsuppurative otitis media 
with left ear hearing loss, and assigned a noncompensable 
(zero percent) disability rating thereto, granted the 
veteran's claim for service connection for left tympanic 
membrane perforation, and assigned a noncompensable (zero 
percent) disability rating thereto, and denied her claim for 
a 10 percent evaluation based on multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324.  The 
veteran filed a timely appeal to these determinations, 
claiming entitlement to compensable initial disability 
ratings for the two service-connected ear disorders and 
entitlement to a 10 percent rating under 38 C.F.R. § 3.324.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, a remand is in order.  The Board will 
remand this claim to ensure full and complete compliance with 
the enhanced duty-to-notify and duty-to-assist provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)].  

The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  It cannot be said, in this case, that there has 
been sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying her of what was needed to 
substantiate these increased rating claims, what her 
responsibilities were with respect to the claims, and whether 
VA would assist her in any manner.  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  This decision will likely have bearing on the 
notice provided to the appellant concerning the VCAA.  

For these reasons, the Board is constrained to remand this 
claim for compliance with the notice and duty to assist 
provisions contained in the VCAA and to ensure the veteran 
has had full due process of law.  

The RO should review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed with respect to the 
claims for a compensable initial 
disability rating for chronic 
nonsuppurative otitis media with left ear 
hearing loss, a compensable initial 
disability rating for left tympanic 
membrane perforation, and a 10 percent 
evaluation based on multiple 
noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 
(2003).  In particular, the RO should 
ensure that the notification requirements 
and development procedures codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
and the duty-to-assist regulations, found 
at 38 C.F.R. § 3.159, are fully complied 
with and satisfied.  The RO should notify 
the veteran of what evidence, if any, she 
is to submit and what evidence VA will 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Paralyzed Veterans of America, et. al. 
v. Secretary of Veterans Affairs, supra 
and any other applicable legal precedent.  

After review of the case based on any additional evidence, if 
the benefits sought are not granted, the appellant and her 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument she 
desires to have considered in connection with her appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until she is notified.  



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



